Title: John Koontz to Thomas Jefferson, 2 October 1809
From: Koontz, John
To: Jefferson, Thomas


          Sir,  Harrisonsburgh Rockingham County Octr 2nd 1809
           I was Informed yeasterday that you had some of the morino sheep a Stock I have for some time wished to be possesd off—but did not until then know they where so near me
          Should my information be correct and you Should think proper to sell any of them please to Drop me a line Pr mail—and Insert your price for two Ewes and a ram
           I have been a long time keeping Store and continue the Business but of late—owing to the Illiberal treatment the american nation has received from the british government I Can not be Satisfyed to ware british manufactured goods myself, and all the clothing I wore since last spring (Except Shirts) Where manufactured in my family—and have them Ingaged at pressent in making cloth of common wool for my next winter Clothing—but it is Imposible to make fine Cloath out of course wool—and is in my opinion proper for Every Citizen possesing Lands to Incourage the raising the morino sheep as we theirby in a little time mite superceed the british superfine Cloaths and Exonerate ourselves in a grate measure from the necessity of Importing this Costley article
          with High considerations of Respect I am sir your Humble servent John Koontz
        